J-A01044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

LUIS T. GAUTHIER

                         Appellant                   No. 2327 EDA 2014


           Appeal from the Judgment of Sentence July 10, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0015241-2013


BEFORE: LAZARUS, J., OTT, J., and STEVENS, P.J.E.*

CONCURRING STATEMENT BY STEVENS, P.J.E.:             FILED APRIL 11, 2016

      I agree with the Majority that the trial court did not err in providing

additional instructions to the jury, and thus, Appellant’s sole appellate claim

lacks merit. However, unlike the Majority, I would not raise sua sponte the

issue of whether Appellant’s driving while under the influence convictions

merged for sentencing purposes.




*Former Justice specially assigned to the Superior Court.